C. A. 2d Cir. [Certiorari granted, ante, p. 889.] Motion of respondents Ojeda Rios, Diamante, Garcia, Ramos, Claudio, Negron, Carrion, Ruiz, and Osorio for reconsideration of order appointing counsel and to appoint Richard A. Reeve, Esq., to argue the case granted. Motion of respondents Garcia, Ramos, Claudio, Negron, Carrion, and Ruiz for reconsideration of order appointing counsel and to ap*1016point James L. Sultan, Esq., to brief the case denied. The order appointing Margaret P. Levy, Esq., entered December 4, 1989 [ante, p. 990], is vacated. Respondents are directed to file a single brief.